




Exhibit 10.1

FIRST AMENDMENT


FIRST AMENDMENT (this “Amendment”), dated as of May 18, 2005, among WEST
PHARMACEUTICAL SERVICES, INC., a Pennsylvania corporation (the “Company”), the
direct and indirect subsidiaries of the Company listed on the signature pages
hereto (together with the Company, collectively, the “Borrowers”), the several
banks and other financial institutions parties to the Credit Agreement (as
hereinafter defined) (collectively, the “Banks”), and PNC BANK, NATIONAL
ASSOCIATION, as Agent for the Banks (in such capacity, the “Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Banks and the Agent are parties to a Credit
Agreement, dated as of May 17, 2004 (as heretofore amended, supplemented or
otherwise modified, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Credit Agreement be amended by
(i) increasing the aggregate Commitments of the Banks from $125,000,000 to
$200,000,000 (with the Borrowers retaining the ability to increase the aggregate
Commitments by an additional $25,000,000 to an aggregate amount not to exceed
$225,000,000), (ii) providing that certain letters of credit be treated as being
issued under the Credit Agreement, (iii) extending the Termination Date to five
(5) years from the date hereof, (iv) amending the interest rate provisions,
(v) amending the Leverage Ratio covenant, and (vi) subject to obtaining the
consent of the Noteholders, increasing the Priority Debt limit, all on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.

Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined.

2.

Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a)

Increase in Commitments. The aggregate amount of the Commitments is hereby
increased from $125,000,000 to $200,000,000. In furtherance thereof (i) Schedule
I attached hereto as Exhibit A shall hereby replace Schedule I currently
attached to the Credit Agreement and (ii) Section 2.14(d)(i) of the Credit
Agreement is hereby amended by deleting the number “$150,000,000” the one time
it appears therein and substituting in lieu thereof the number “$225,000,000”.
As a result, the Borrowers may, subject to the provisions of Section 2.14(d) of










--------------------------------------------------------------------------------




the Credit Agreement, request an increase in the Banks’ aggregate Commitments to
an amount not greater than $225,000,000.

(b)

Other Letters of Credit. On and as of the Effective Date (as defined below),
certain existing letters of credit shall be deemed to be, and shall be
considered to be, issued under the Credit Agreement. In furtherance thereof
(i) Section 1.1 of the Credit Agreement is hereby amended by (A) deleting the
definition of “Existing Letters of Credit”, (B) inserting in the appropriate
alphabetical order the below new definition of “Other Letters of Credit” and
(C) amending and restating the definition of “Letters of Credit” to read in full
as set forth below, (ii) the Loan Documents are hereby amended by deleting all
references therein to the phrase “Existing Letters of Credit” and substituting
in lieu thereof in each case the phrase “Other Letters of Credit” and (iii) the
Schedule III attached hereto as Exhibit B shall replace the Schedule III
currently attached to the Credit Agreement:

“Letters of Credit”: collectively, the Other Letters of Credit and any letters
of credit issued by the Issuing Bank under Section 2.8, as amended,
supplemented, extended or otherwise modified from time to time.

“Other Letters of Credit”: the collective reference to the letters of credit
described on Schedule III hereto, as each such letter of credit may be amended,
supplemented or otherwise modified from time to time.

(c)

Extension of Termination Date. The definition of the term “Termination Date” set
forth in Section 1.1 is modified by deleting the date “January 9, 2009” and
inserting “May 17, 2010” in lieu thereof.

(d)

Amendments to Leverage Ratio Covenant.

(i)

Section 1.1 of the Credit Agreement is amended by adding the following new
definitions thereto in the appropriate alphabetical sequence:

“Adjusted EBITDA”: with respect to any Person who has (or whose assets have)
been acquired by the Company or any Subsidiary thereof for any period, the
historical EBITDA of such Person or attributable to such assets for such period.

“EBITDA”: shall mean, for any period, consolidated net income (or net loss) of
the Company and its Subsidiaries plus the sum of (a) interest expense, (b)
income tax expense, (c) extraordinary losses or nonrecurring non-cash losses not
incurred in the ordinary course of business, (d) depreciation and amortization,
(e) any non-cash charge against consolidated net income required to be
recognized in connection with the issuance of capital stock to employees
(whether upon lapse of vesting restrictions, exercise of employee options or
otherwise), (f) any non-cash charge against consolidated net income required to
be recognized in connection with employee pension plans, in each case to the
extent included in the calculation of consolidated net income, (g) those certain
adjustments described on Schedule A to the First Amendment to this Agreement
less (h) extraordinary gains or other gains not incurred in the ordinary




2




--------------------------------------------------------------------------------




course of business included in the calculation of consolidated net income, in
each case determined for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP for such period; provided that, if at any time
during such period the Company or any of its Subsidiaries shall have sold or
otherwise divested any material assets or stock in any Subsidiary, the net
income or loss of such Subsidiary or attributable to such assets shall also be
excluded from consolidated net income and no adjustments in respect thereof
shall be made pursuant to clauses (a) through (h) above. As used in the
definition of Modified EBITDA and Adjusted EBITDA, EBITDA shall also be
determined for any Person who has (or whose assets have) been acquired by the
Company or a Subsidiary thereof to the extent provided in such definitions.

“First Amendment Effective Date” shall mean May 18, 2005, which is effective
date of the First Amendment to this Agreement.

“Modified EBITDA”:  for any period of four consecutive fiscal quarters (each a
“Reference Period”), EBITDA for such Reference Period; provided that, if at any
time during such Reference Period, the Company or any of its Subsidiaries shall
have acquired the stock or material assets of any Person, then (a) to the extent
that the Adjusted EBITDA of such acquired Person or attributable to such
acquired assets shall be ten percent (10%) or less of Modified EBITDA for the
most recent Reference Period for which financial statements have theretofore
been delivered to the Banks pursuant to Section 5.1, Modified EBITDA shall
include such Adjusted EBITDA as if the acquisition occurred on the first day of
such Reference Period, so long as a Responsible Officer shall furnish to each
Bank a certificate showing in reasonable detail by fiscal quarter the
calculation of such Adjusted EBITDA and (b) to the extent that the Adjusted
EBITDA of such acquired Person or attributable to such acquired assets shall be
more than ten percent (10%) of Modified EBITDA for the most recent Reference
Period for which financial statements have theretofore been delivered to the
Banks pursuant to Section 5.1, Modified EBITDA shall include such Adjusted
EBITDA as if the acquisition occurred on the first day of such Reference Period,
so long as (i) the Banks shall have received audited financial statements of
such acquired Person (or relating to such acquired assets) for the prior two (2)
most recently ended fiscal years for which financial statements are available
prepared on a GAAP basis (or other basis acceptable to the Agent) or an
independent third-party due diligence report for such acquired Person (or
relating to such acquired assets) in form and substance acceptable to the Agent
and (ii) a Responsible Officer shall furnish to each Bank a certificate showing
in reasonable detail by each fiscal quarter the calculation of such Adjusted
EBITDA.

“Revised Leverage Ratio”:  on any date, the ratio of (a) Total Debt on such
date, to (b) Modified EBITDA for the period of four (4) consecutive fiscal
quarters ending on such date.

“Total Debt”:  at any date, the difference between without duplication, the
aggregate of all Indebtedness of the Company and its Subsidiaries determined on
a consolidated basis (including the current portion thereof and the




3




--------------------------------------------------------------------------------




undrawn stated amount of any letters of credit then outstanding), other than
(but only to the extent that the following would not be included on a
consolidated balance sheet of the Company and its Subsidiaries at such date):
(a) earn-outs or similar obligations, (b) Indebtedness described in clauses (g)
and (h) of the definition of “Indebtedness”, and (c) Guaranty Obligations in
respect of the Indebtedness described in clauses (a) and (b) above.

(ii)

Section 6.1 of the Credit Agreement is amended by amending and restating
subsection (b) thereto to read in full as follows:

(b)

Leverage Ratio. As of the last day of any fiscal quarter of the Company ending
(i) during the period from the Closing Date through, but not including, the
First Amendment Effective Date, permit the Leverage Ratio to be greater than
0.50 to 1.0, and (ii) on and after the First Amendment Effective Date, permit
the Revised Leverage Ratio to be greater than 3.50 to 1.0.

(e)

Amendment to Permitted Acquisition. Section 1.1 of the Credit Agreement is
amended by amending and restating the definition of “Permitted Acquisition” to
read in full as follows:

“Permitted Acquisition”:  an acquisition by the Company or a Subsidiary thereof
of the stock or assets of a Person, provided that (i) at the time that any
definitive agreement is entered into in respect of such acquisition, no Default
or Event of Default shall exist or would exist if such acquisition were
consummated on such date and (ii) at the time of and after giving effect to such
acquisition, the Revised Leverage Ratio, as determined on a pro forma basis,
shall be less than 3.25 to 1.00 (e.g., using for such test, Total Debt on the
date of and after giving effect to such acquisition and the financing thereof
and Modified EBITDA (including the historical EBITDA of the Person who is being,
or attributable to the assets being, acquired to the extent provided for in the
definition of Modified EBITDA) for the four consecutive fiscal quarters ending
on the last day of the immediately preceding fiscal quarter for which the Banks
have received financial statements pursuant to subsection 5.1(a) or (b));
provided further, no less than five (5) days prior to consummating any
acquisition in which the aggregate consideration paid by the Company or any
Subsidiary thereof (including payments under non-compete arrangements and
assumption of debt) exceeds $20,000,000, the Borrowers shall deliver to the
Agent a certificate of a Responsible Officer certifying to the Agent and the
Banks that no Default or Event of Default exists or would exist if such
acquisition were consummated on such date.

(f)

Amendment to Pricing Grids. Section 1.1 of the Credit Agreement is amended by
amending and restating the definitions of “Applicable Margin” and “Letter of
Credit Fee Rate” to read in full as follows:

“Applicable Margin”:  for any LIBOR Loan (a) during the period from the Closing
Date through, but not including, the First Amendment Effective




4




--------------------------------------------------------------------------------




Date, the percentage per annum set forth below opposite the Leverage Ratio shown
on the last Compliance Certificate delivered by the Borrowers to the Agent
pursuant to subsection 5.2(b) prior to such date:


 

Level

Leverage Ratio

LIBOR Loan

                        

I

Less than or equal to 0.30 to 1.0

0.70%

 

II

Less than or equal to 0.40 to 1.0, but greater than 0.30 to 1.0

0.80%

 

III

Less than or equal to 0.45 to 1.0, but greater than 0.40 to 1.0

1.00%

 

IV

Greater than 0.45 to 1.0


1.20%

; provided, however, that (i) adjustments, if any, to the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective five Business
Days after the Agent has received a Compliance Certificate, (ii) in the event
that no Compliance Certificate has been delivered for a fiscal quarter prior to
the last date on which it can be delivered without violation of subsection
5.2(b), the Applicable Margin from such date until such Compliance Certificate
is actually delivered shall be that applicable under Level IV, (iii) in the
event that the actual Leverage Ratio for any fiscal quarter is subsequently
determined to be greater than that set forth in the Compliance Certificate for
such fiscal quarter, the Applicable Margin shall be recalculated for the
applicable period based upon such actual Leverage Ratio and (iv) anything in
this definition to the contrary notwithstanding, until receipt by the Agent of
the Compliance Certificate for the fiscal quarter ending June 30, 2004, the
Applicable Margin shall be that applicable under Level II. Any additional
interest on the Loans resulting from the operation of clause (iii) above shall
be payable by the Borrowers jointly and severally to the Banks within five (5)
days after receipt of a written demand therefor from the Agent; and

(b) on and after the First Amendment Effective Date, the percentage per annum
set forth below opposite the Revised Leverage Ratio shown on the last Compliance
Certificate delivered by the Borrowers to the Agent pursuant to subsection
5.2(b) prior to such date:




 

Level

Revised Leverage Ratio

LIBOR Loan

                        

I

Less than or equal to 1.5 to 1.0

0.75%

 

II

Greater than 1.5 to 1.0, but less than or equal to 2.0 to 1.0

1.00%




5




--------------------------------------------------------------------------------







 

III

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0

1.25%

 

IV

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0

1.50%

 

V

Greater than 3.0 to 1.0

1.75%

    

; provided, however, that (i) adjustments, if any, to the Applicable Margin
resulting from a change in the Revised Leverage Ratio shall be effective five
Business Days after the Agent has received a Compliance Certificate, (ii) in the
event that no Compliance Certificate has been delivered for a fiscal quarter
prior to the last date on which it can be delivered without violation of
subsection 5.2(b), the Applicable Margin from such date until such Compliance
Certificate is actually delivered shall be that applicable under Level V, (iii)
in the event that the actual Revised Leverage Ratio for any fiscal quarter is
subsequently determined to be greater than that set forth in the Compliance
Certificate for such fiscal quarter, the Applicable Margin shall be recalculated
for the applicable period based upon such actual Revised Leverage Ratio and (iv)
anything in this definition to the contrary notwithstanding, until receipt by
the Agent of the Compliance Certificate for the fiscal quarter ending June 30,
2005, the Applicable Margin shall be that applicable under Level III. Any
additional interest on the Loans resulting from the operation of clause (iii)
above shall be payable by the Borrowers jointly and severally to the Banks
within five (5) days after receipt of a written demand therefor from the Agent.

“Letter of Credit Fee Rate”: on any date (a) during the period from the Closing
Date through, but not including, the First Amendment Effective Date, the
percentage per annum set forth below opposite the Leverage Ratio shown on the
last Compliance Certificate delivered by the Borrowers to the Agent pursuant to
subsection 5.2(b) prior to such date:

 

Level

Leverage Ratio

Letter of Credit Fee Rate

                        

I

Less than or equal to 0.30 to 1.0

0.70%

 

II

Less than or equal to 0.40 to 1.0, but greater than 0.30 to 1.0

0.80%

 

III

Less than or equal to 0.45 to 1.0, but greater than 0.40 to 1.0

1.00%

 

IV

Greater than 0.45 to 1.0

1.20%




6




--------------------------------------------------------------------------------




; provided, however, that (i) adjustments, if any, to the Letter of Credit Fee
Rate resulting from a change in the Leverage Ratio shall be effective five
Business Days after the Agent has received a Compliance Certificate, (ii) in the
event that no Compliance Certificate has been delivered for a fiscal quarter
prior to the last date on which it can be delivered without violation of
subsection 5.2(b), the Letter of Credit Fee Rate from such date until such
Compliance Certificate is actually delivered shall be that applicable under
Level IV, (iii) in the event that the actual Leverage Ratio for any fiscal
quarter is subsequently determined to be greater than that set forth in the
Compliance Certificate for such fiscal quarter, the Letter of Credit Fee Rate
shall be recalculated for the applicable period based upon such actual Leverage
Ratio and (iv) anything in this definition to the contrary notwithstanding,
until receipt by the Agent of the Compliance Certificate for the fiscal quarter
ending June 30, 2004, the Letter of Credit Fee Rate shall be that applicable
under Level II. Any additional fees on the Letters of Credit resulting from the
operation of clause (iii) above shall be payable by the Borrowers jointly and
severally to the Banks within five (5) days after receipt of a written demand
therefor from the Agent; and

from and after the First Amendment Effective Date, the percentage per annum set
forth below opposite the Revised Leverage Ratio shown on the last Compliance
Certificate delivered by the Borrowers to the Agent pursuant to subsection
5.2(b) prior to such date:




 

Level

Revised Leverage Ratio

Letter of Credit Fee Rate

                        

I

Less than or equal to 1.5 to 1.0

0.75%

 

II

Greater than 1.5 to 1.0, but less than or equal to 2.0 to 1.0

1.00%

 

III

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0

1.25%

 

IV

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0

1.50%

 

V

Greater than 3.0 to 1.0

1.75%

; provided, however, that (i) adjustments, if any, to the Letter of Credit Fee
Rate resulting from a change in the Revised Leverage Ratio shall be effective
five Business Days after the Agent has received a Compliance Certificate, (ii)
in the event that no Compliance Certificate has been delivered for a fiscal
quarter prior to the last date on which it can be delivered without violation of
subsection 5.2(b), the Letter of Credit Fee Rate from such date until such
Compliance Certificate is actually delivered shall be that applicable under
Level V, (iii) in the event that the




7




--------------------------------------------------------------------------------




actual Revised Leverage Ratio for any fiscal quarter is subsequently determined
to be greater than that set forth in the Compliance Certificate for such fiscal
quarter, the Letter of Credit Fee Rate shall be recalculated for the applicable
period based upon such actual Revised Leverage Ratio and (iv) anything in this
definition to the contrary notwithstanding, until receipt by the Agent of the
Compliance Certificate for the fiscal quarter ending June 30, 2005, the Letter
of Credit Fee Rate shall be that applicable under Level III. Any additional fees
on the Letters of Credit resulting from the operation of clause (iii) above
shall be payable by the Borrowers jointly and severally to the Banks within five
(5) days after receipt of a written demand therefor from the Agent.

(g)

Commitment Fee Provisions. (i)  Section 1.1 of the Credit Agreement is hereby
amended by adding the following new definitions in the appropriate alphabetical
sequence:

“Commitment Fee”:  as defined in Section 2.7.

“Commitment Fee Rate”: On any date, the percentage per annum set forth below in
the column entitled Commitment Fee Rate opposite the Revised Leverage Ratio
shown on the last Compliance Certificate delivered by the Borrowers to the Agent
pursuant to subsection 5.2(b) prior to such date:

 

Level

Revised Leverage Ratio

Commitment
Fee Rate

                        

I

Less than or equal to 1.5 to 1.0

0.15%

 

II

Greater than 1.5 to 1.0, but less than or equal to 2.0 to 1.0

0.20%

 

III

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0

0.25%

 

IV

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0

0.30%

 

V

Greater than 3.0 to 1.0

0.35%


; provided, however, that (i) adjustments, if any, to the Commitment Fee Rate
resulting from a change in the Revised Leverage Ratio shall be effective five
Business Days after the Agent has received a Compliance Certificate, (ii) in the
event that no Compliance Certificate has been delivered for a fiscal quarter
prior to the last date on which it can be delivered without violation of
subsection 5.2(b), the Commitment Fee Rate from such date until such Compliance
Certificate is actually delivered shall be that applicable under Level V, (iii)
in the event that the actual Revised Leverage Ratio for any fiscal quarter is
subsequently determined to be greater than that set forth in the Compliance
Certificate for such fiscal quarter, the Commitment Fee Rate shall be
recalculated for the applicable period




8




--------------------------------------------------------------------------------




based upon such actual Revised Leverage Ratio and (iv) anything in this
definition to the contrary notwithstanding, until receipt by the Agent of the
Compliance Certificate for the fiscal quarter ending June 30, 2005, the
Commitment Fee Rate shall be that applicable under Level III. Any additional
Commitment Fee that is due to the Banks resulting from the operation of clause
(iii) above shall be payable by the Borrowers jointly and severally within five
(5) days after receipt of a written demand therefor from the Agent.

“Unused Commitment”:  as to any Bank at any particular time, an amount equal to
the excess, if any, of the Commitment of such Bank at such time over the Total
Exposure of such Bank at such time; provided, that, for purposes of calculating
the Commitment Fee pursuant to Section 2.7(a)(ii) payable by the Borrowers (a)
with respect to all Banks other than the Swing Line Bank, the aggregate
principal amount of the Swing Line Loans outstanding at such time shall be
considered zero and (b) with respect to the Swing Line Bank, the Total Exposure
of such Bank shall include all of the Swing Line Loans outstanding at such time
as opposed to its Commitment Percentage of such amount.

(ii)

The definition of “Facility Fee” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated to read as follows:

“Facility Fee”:  as defined in Section 2.7(a).

(iii)

Section 2.7(a) of the Credit Agreement is hereby amended and restated to read as
follows:

(a)

(i)

The Borrowers jointly and severally agree to pay to the Agent for the account of
each Bank, on each March 31, June 30, September 30 and December 31, a facility
fee (the “Facility Fee”) at a rate per annum equal to the Facility Fee Rate in
effect from time to time on the average daily amount of the Commitments during
the preceding quarter (or shorter period commencing with the date hereof or
ending on the day immediately prior to the First Amendment Effective Date). All
Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days and shall be paid in Dollars. The Facility Fees
due to each Bank shall commence to accrue on the date hereof and shall cease to
accrue on the day immediately prior to the First Amendment Effective Date. The
Facility Fee payable in respect of the period from March 31, 2005 to the day
immediately prior to the First Amendment Effective Date shall be payable on June
30, 2005. The Agent shall distribute the Facility Fees among the Banks pro rata
in accordance with their respective Commitment Percentages.

(ii)

The Borrowers jointly and severally agree to pay to the Agent for the account of
each Bank, on each March 31, June 30, September 30 and December 31, a commitment
fee (the “Commitment Fee”) at a rate per annum equal to the Commitment Fee Rate
in effect from time to time on the average daily amount of the Unused Commitment
during the preceding fiscal quarter (or shorter period commencing on the First
Amendment Effective Date or ending on the Termination Date). All Commitment Fees
shall be computed on the basis of




9




--------------------------------------------------------------------------------




the actual number of days elapsed in a year of 360 days and shall be paid in
Dollars. The Commitment Fees due to each Bank shall commence to accrue on the
First Amendment Effective Date and shall cease to accrue on the Termination
Date. The Agent shall distribute the Commitment Fees among the Banks pro rata in
accordance with their respective Commitment Percentages.

(h)

Increase of the Priority Debt Limit. Section 6.1(d) of the Credit Agreement is
amended and restated to read in full as follows:

“(d)

Priority Debt. Permit at any time Priority Debt to exceed 18% of Consolidated
Capitalization; provided, however, to the extent that (i) the Noteholders amend
the Note Purchase Agreement to permit Priority Debt to equal or exceed 25% of
Consolidated Capitalization or (ii) subject to Section 5.11, the Note Purchase
Agreement is terminated, Priority Debt shall be permitted to be up to 25% of
Consolidated Capitalization.

(i)

Joinder. Exhibit D to the Credit Agreement is hereby amended and restated to
read as set forth on the Exhibit D attached hereto as Exhibit C.

3.

Replacement Notes. Concurrently with the execution and delivery of this
Amendment, the Borrowers shall execute and deliver to each Bank a replacement
Revolver Note in the face amount of its respective Commitment as increased
hereby (individually, a “Replacement Note”, and collectively, the “Replacement
Notes”), in the form of Exhibit A-1 to the Credit Agreement, in substitution for
its existing Revolver Note. The outstanding Revolver Loans of each Bank shall
thereafter be evidenced by its respective Replacement Note.

4.

Representations and Warranties. The Borrowers hereby represent and warrant to
the Banks and the Agent that:

(a)

There exists no Default or Event of Default under the Credit Agreement as
amended hereby;

(b)

The representations and warranties made in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if made on and
as of the date hereof; and

(c)

The execution and delivery of this Amendment and the Replacement Notes by and on
behalf of the Borrowers has been duly authorized by all requisite action on
behalf of the Borrowers and this Amendment and the Replacement Notes constitute
the legal, valid and binding obligation of the Borrowers, enforceable against
them in accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

5.

Effectiveness. (a) This Amendment shall be effective upon the fulfillment, to
the satisfaction of the Agent and its counsel, of the following conditions
precedent:




10




--------------------------------------------------------------------------------




(i)

The Borrowers shall have delivered to the Agent the following, all of which
shall be in form and substance satisfactory to the Agent and shall be duly
completed and executed:

(A)

counterparts of this Amendment;

(B)

the Replacement Notes;

(C)

copies, certified by its corporate secretary or assistant secretary, of the
certificate or articles of incorporation and by-laws of each Borrower as in
effect, or in the case of any Borrower, a certificate stating that there have
been no changes to any such documents since the Closing Date;

(D)

certified (A) resolutions of each Borrower authorizing the execution, delivery
and performance of this Amendment and the Replacement Notes, and (B) incumbency
and specimen signatures of each officer of each Borrower executing this
Amendment and the Replacement Notes;

(E)

certificates of good standing, subsistence and/or status dated a recent date
from the Secretary of State or other appropriate authorities in the jurisdiction
of incorporation or organization of each Borrower or, if the foregoing is
unavailable, a sworn affidavit from Esquire Assist, Ltd. certifying the good
standing of a Borrower incorporated or otherwise organized in the Commonwealth
of Pennsylvania; and

(F)

such additional documents, certificates and information as the Agent may
reasonably request.

(ii)

Each of the Banks shall have delivered to the Agent a counterpart of this
Amendment duly executed by such Bank.

(iii)

The Borrowers shall have paid to the Agent (i) for the benefit of each Bank, an
amendment fee in the amount of ten (10) basis points (.10%) on the amount of
such Bank’s Commitment before giving to this Amendment, (ii) for the benefit of
each Bank increasing its Commitment, a commitment fee for the benefit of such
Bank in the amount of ten (10) basis points (.10%) on the amount of the increase
in such Bank’s Commitment and (ii) for the account of PNC Capital Markets, Inc.
and its affiliates, such arrangement and other fees as shall have been agreed to
with the Borrowers.




11




--------------------------------------------------------------------------------




(b)

On the First Amendment Effective Date, all outstanding Revolver Loans shall be
repaid by the Borrowers (including accrued interest thereon and any amounts
payable pursuant to Section 2.18 of the Credit Agreement) and the Banks shall
make new Revolver Loans to the Borrowers in the amount requested by the
Borrowers in accordance with Sections 2.4 and 4.2 of the Credit Agreement, such
new Revolver Loans to be made by the Banks in accordance with the new Commitment
Percentages of the Banks as set forth on the new Schedule I to the Credit
Agreement, a copy of which is attached hereto as Exhibit A.

6.

Amended and Restated Sharing Agreement. Upon the Company’s written request, the
Banks and the Agent hereby agree to enter into an Amended and Restated Sharing
Agreement substantially in the form of the Sharing Agreement; provided, that (a)
the Company shall deliver such request no later than 180 days from the date of
this Amendment and (b) each of the other parties thereto shall execute and
deliver the Amended and Restated Sharing Agreement.

7.

Limited Effect. Except as expressly amended by this Amendment, the Credit
Agreement shall continue to be, and shall remain, unaltered and in full force
and effect in accordance with its terms and the Borrowers hereby confirm all of
the provisions of the Credit Agreement and the other Loan Documents.

8.

Release. Recognizing and in consideration of the increase in the Commitments and
the other amendments provided herein, each of the Borrowers hereby waives and
releases all of the Banks and the Agent and their officers, attorneys, agents,
and employees from any liability, suit, damage, claim, loss or expense of any
kind or nature whatsoever and howsoever arising that such Borrower ever had or
now has against any of them arising out of or relating to any Bank’s or the
Agent’s acts or omissions with respect to this Amendment, the Credit Agreement,
the other Loan Documents or any other matters described or referred to herein or
therein.

9.

Miscellaneous.

(a)

Expenses. Each of the Borrowers agrees to pay all of the Agent’s reasonable
out-of-pocket expenses incurred in connection with the preparation, negotiation
and execution of this Amendment and the other documents executed in connection
herewith, including, without limitation, the reasonable fees and expenses of
Ballard Spahr Andrews & Ingersoll, LLP.

(b)

Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

(c)

Successor and Assigns. The terms and provisions of this Amendment shall be
binding upon and shall inure to the benefit of the Borrowers, the Agent and the
Banks and their respective successors and assigns.




12




--------------------------------------------------------------------------------




(d)

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, and all of which shall constitute
one and the same instrument.

(e)

Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.

(f)

Modifications. No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.




13




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




 

WEST PHARMACEUTICAL SERVICES, INC.

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: Vice President and Treasurer







 

WEST PHARMACEUTICAL SERVICES,
FLORIDA, INC.

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: Vice President







 

WEST PHARMACEUTICAL SERVICES,
LAKEWOOD, INC.

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: President







 

WEST PHARMACEUTICAL SERVICES,
GROUP LIMITED

         

By:

/s/ JOHN R. GAILEY III

 

Name: John R. Gailey III

 

Title: Director







 

WPS LABORATORIES, INC.

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: President




14




--------------------------------------------------------------------------------







 

WEST PHARMACEUTICAL SERVICES,
CANOVANAS, INC.

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: President







 

WEST PHARMACEUTICAL SERVICES, OF
DELAWARE, INC

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: President







 

WEST PHARMACEUTICAL SERVICES,
VEGA, ALTA, INC.

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: President







 

WEST PHARMACEUTICAL SERVICES,
CLEVELAND, INC.

         

By:

/s/ MICHAEL A. ANDERSON

 

Name: Michael A. Anderson

 

Title: President







15




--------------------------------------------------------------------------------







 

PNC BANK, NATIONAL ASSOCIATION
as a Bank and as Agent

         

By:

   

Name:

 

Title:




16




--------------------------------------------------------------------------------







 

WACHOVIA BANK, NATIONAL
ASSOCIATION as a Bank

         

By:

 

 

Name:

 

Title:




17




--------------------------------------------------------------------------------







 

BANK OF AMERICA, N.A., as a Bank

         

By:

/s/

 

Name:

 

Title:




18




--------------------------------------------------------------------------------







 

CITIZENS BANK OF PENNSYLVANIA,
  as a Bank

         

By:

/s/

 

Name:

 

Title:




19




--------------------------------------------------------------------------------







 

NATIONAL CITY BANK,   as a Bank

         

By:

/s/

 

Name:

 

Title:







20




--------------------------------------------------------------------------------







 

MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Bank

         

By:

/s/

 

Name:

 

Title:







21




--------------------------------------------------------------------------------




SCHEDULE A




ADJUSTMENTS TO EBITDA




1.

Additional expense associated with the Company’s interim production plan
following the January 29, 2003 explosion and fire at the Company’s Kinston, NC
facilities, as set forth in the Company’s public, pro forma disclosures of same
for 2004, aggregating $9.5 million of pre-tax expenses in the four quarters
ending March 31, 2005 ($3.6 million, $3.4 million and $2.5 million in the
second, third and fourth calendar quarters of 2004, respectively).




2.

Restructuring charges associated with the Company’s closure of its Lewes, UK
facility in 2004, totaling $0.9 million in the fourth calendar quarter of 2004.




3.

The consolidated income and EBITDA of both the Company and The Tech Group Inc.
differ from historical GAAP results:




a.

West Pharmaceutical Services, Inc. excludes the results of discontinued
operations, notably the former Drug Delivery Division, which was substantially
divested in 2005.




b.

The Tech Group Inc excludes results of operations from Tech Group Asia, which is
not among the assets being acquired by the Company and which is no longer
included in the consolidated operating results of The Tech Group Inc. as of the
acquisition date.










--------------------------------------------------------------------------------




EXHIBIT A

SCHEDULE I

BANKS AND COMMITMENT INFORMATION

Bank and Lending Office(s)

Commitments

     

Revolver

Swing Line

   

PNC Bank, National Association

$55,000,000

$15,000,000

1600 Market Street, 21st Floor

  

Philadelphia, PA   19103

  

Attention:  Frank A. Pugliese

  

Facsimile:  215-585-6985

      

Wachovia Bank, National Association

$35,000,000

$0

1339 Chestnut Street

  

PA 4152

  

Philadelphia, PA  19107

  

Attention:  Jeanette Griffin

  

Facsimile:  267-321-6702

      

Bank of America, N.A.

$30,000,000

$0

1101 Wootton Parkway

  

Suite 400

  

Rockville, MD  20852

  

Attention:  Barbara Levy

  

Facsimile:  301-517-3140

      

Citizens Bank of Pennsylvania

$30,000,000

$0

3025 Chemical Road, Suite 300

  

Plymouth Meeting, PA  19462

  

Attention:  Mark Torie

  

Facsimile:  610-941-4136

      

National City Bank

$25,000,000

$0

One South Board Street, 14th Floor

  

Philadelphia, PA  19107

  

Attention:  Thomas McDonnell

  

Facsimile:  267-256-40001

      

Manufacturers and Traders Trust Company

$25,000,000

$0

2055 South Queen Street, 2nd Floor

  

York, PA  17403

  

Attention:  Joshua Becker

  

Facsimile:  717-771-4914

      

Total Commitments

$200,000,000

$15,000,000







A-1




--------------------------------------------------------------------------------




EXHIBIT B







SCHEDULE III




OTHER LETTERS OF CREDIT







Beneficiary




Bank




Currency




Amount

Initial Issuance

__Date__

 




L/C #

 




Purpose

     

   

 

   

 

Zurich Insurance

Wachovia Bank, N.A.

USD

$  539,580.00

03/06/04

 

516732

 

Guarantee of Lakewood’s deductible under workers compensation policy

         

Zurich Insurance

PNC Bank, National Association

USD

$2,361,202.00

10/01/03

 

S233539PHL

 

To guarantee West deductible under workers compensation, general liab. & auto
policies

         

Allied Irish Bank

Bank of America

Euro

€ 411,584

  

3013809

            

Allied Irish Bank

Bank of America

Euro

€ 272,891

  

3013810

                                







B-1




--------------------------------------------------------------------------------




EXHIBIT C




EXHIBIT D


FORM OF

JOINDER AND ASSUMPTION AGREEMENT




Joinder and Assumption Agreement, dated as of __________      , made by
[__________________] (the “Additional Borrower”), in favor of the Banks and the
Agent (as each such term is defined in the Credit Agreement referred to below).




W I T N E S S E T H:




WHEREAS, West Pharmaceutical Services, Inc. (“West”) and its subsidiaries from
time to time party thereto, the banks and other financial institutions from time
to time parties thereto and PNC Bank, National Association, as Agent, are
parties to a Credit Agreement, dated as of May 17, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Additional Borrower, in consideration for, among other things, the
ability to borrow under the Credit Agreement, is executing and delivering this
Agreement.

NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the Additional
Borrower, intending to be legally bound, hereby agrees as follows:

1.

Defined Terms.

Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement are used herein as therein defined.




2.

Joinder

The Additional Borrower hereby agrees that effective as of the date hereof, the
Additional Borrower is, and shall be, a Borrower under the Credit Agreement with
all of the rights and obligations of a Borrower thereunder, and the term
Borrower when used in the Credit Agreement or in any other Loan Document shall
include the Additional Borrower. As a result (i) the Additional Borrower shall
be entitled to borrow or have Letters of Credit issued for its account under the
Credit Agreement on the terms of, and subject to the conditions of, the Credit
Agreement to the same extent as if it were an original signatory to that
Agreement as a Borrower and (ii) the Additional Borrower shall be liable to the
Agent and the Banks for, and hereby assumes and agrees to be liable for, all of
the obligations and liabilities of a Borrower under the Credit Agreement, the
Notes and the other Loan Documents as applicable to the same extent as if it
were an original signatory to those documents as a Borrower. The Additional
Borrower hereby agrees with the Agent and the Banks that it shall perform,
comply with and be subject to and be bound by, each of the terms, provisions and
conditions of the Credit Agreement, including, without limitation, the monetary
payment provisions, and each other Loan Document to which it is a party by
virtue of this Agreement. Without limiting the generality of the foregoing, the
Additional Borrower hereby represents and warrants that (i) each of the




B-1




--------------------------------------------------------------------------------




representations and warranties set forth in Section 3 of the Credit Agreement is
true and correct as to the Additional Borrower on and as of the date hereof as
if made on and as of the date hereof by the Additional Borrower and (ii) the
Additional Borrower has heretofore received a true and correct copy of the
Credit Agreement and each of the other Loan Documents (including any amendments,
supplements or waivers thereto) as in effect on the date hereof.




The Additional Borrower hereby makes, affirms, and ratifies in favor of the
Banks and the Agent the Credit Agreement, the Notes and each of the other Loan
Documents given by one or more of the Borrowers to the Agent and/or the Banks.

The Additional Borrower also agrees to execute and deliver (or to cause to be
executed and delivered) at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably requested by the Agent to effectuate the provisions and purposes of
this Agreement, it being acknowledged, however, that no such documents are
needed in order for the Additional Borrower to become a Borrower under the
Credit Agreement and to be liable for all of the obligations and liabilities of
a Borrower thereunder as if it were an original signatory thereto.

3.

Additional Representations and Warranties. The Additional Borrower hereby
represents and warrants to the Banks and the Agent that:




(a)

There exists no Default or Event of Default under the Credit Agreement; and




(b)

The execution and delivery of this Agreement has been duly authorized by all
requisite action on behalf of the Additional Borrower, and this Agreement and
any other Loan Document to which it is a party by virtue of this Agreement
constitutes the legal, valid and binding obligation of the Additional Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).




4.

Effectiveness. This Agreement shall become effective upon receipt by the Agent
of counterparts hereof duly executed by the Additional Borrower and acknowledged
by the Agent and West on behalf of the Borrowers




5.

Limited Effect. Except as expressly amended by this Agreement, the Credit
Agreement and the other Loan Documents shall continue to be, and shall remain,
unaltered and in full force and effect in accordance with their terms.




6.

Miscellaneous.




(a)

Expenses. The Additional Borrower and each of the Borrowers jointly and
severally agree to pay all of the Agent’s reasonable out-of-pocket expenses
incurred in connection with the preparation, negotiation and execution of this
Agreement, including, without limitation, the reasonable fees and expenses of
counsel to the Agent.







B-2




--------------------------------------------------------------------------------




(b)

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.




(c)

Successor and Assigns. The terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of the Additional Borrower, the
other Borrowers, the Agent and the Banks and their respective successors and
assigns.




(d)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, and all of which shall constitute
one and the same instrument.




(e)

Headings. The headings of any paragraph of this Agreement are for convenience
only and shall not be used to interpret any provision hereof.




(f)

Modifications. No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.







B-3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Additional Borrower has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
and year first above written and West has caused this Agreement to be
acknowledged, executed and delivered by its proper and duly authorized officer
as of the day and year first above written.







_________________________________







By:  ______________________________

Name: ____________________________

Title: _____________________________










ACKNOWLEDGED, ACCEPTED AND AGREED:




WEST PHARMACEUTICAL SERVICES, INC., as

Borrowers’ Representative







By:  _______________________________

Name:

_____________________________

Title:

_____________________________










PNC BANK, NATIONAL ASSOCIATION,

as Agent







By: ________________________________

Name: ______________________________
Title: _______________________________




B-4


